Title: From John Adams to Francis Dana, 24 March 1783
From: Adams, John
To: Dana, Francis


Dear sir,
Paris. 24th. March. 1783

I have received your favor of 14th. February—and am not without hopes of receiving from Congress, in a few days, directions for advancing the money to you: But five thousand Pounds sterling is an enormous sum, and, in the opinion of some, more than the Treaty, in the present Circumstances will be worth. Dr: Franklin started to me a doubt, whether you had not been imposed upon, and told of a Custom, which never existed.— I have no doubt you have informed yourself exactly on this, as on all other occasions; but I should advise you to procure a Certificate, from the French & Dutch Ambassadors, that it is an usage, and indispensable to pay such a sum of money— If you draw on Messrs: Wilhem & Jan Willinks, Nicholas & Jacob Van Staphorsts, and de la Lande & Fynje, I will advise them to pay it, & have no doubt they will do it—
Nothing, my dear friend, surprizes me. I have seen so extensive & long continued a system of Imposture practised upon Congress and their Ministers, and have So long smarted under the torment of it, that no fresh instance can surprise me. I suspect that the design is now to defeat you by forming a Congress here, in order to have all your business done by the “Pacificateur de l’Europe.” I hope you will no longer wait a single moment, but communicate your mission to the Minister of every neutral Court, or at least of every Court within your Commission, let the advice given you be what it will. For my own part I have resigned all, & shall go home; and have some hopes of opening the eyes of our Countrymen in some particulars: But, to stay in Europe with my veins tingling with contempt & detestation of the odious impositions practised upon us, is impossible— I had rather drive a Trucks in the Town of Boston.—
I have a letter from John, at Hamburgh the 14th. of this month, in good health. He will be at the Hague in a few days. I had a letter from him at Gothenbourg, and another at Copehagen—
I have particular reasons, my friend, to beg of you, in Confidence, the Character of a Mr: Tyler, who once studied with you. What is his moral Character, as well as his literary abilities? Will he ever make anything at the Bar? Don’t spare him in the least.—
With great affection & esteem, I am, dear Sir, / Your humle: servt:
J. Adams.

